internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi plr-111925-01 date date number release date index number company shareholders corp state a b c address dear this letter responds to a letter dated date from your authorized representative as well as subsequent correspondence requesting an extension of time for company to elect under sec_1361 of the internal_revenue_code to treat corp as a qualified_subchapter_s_subsidiary qsub according to the information submitted company was incorporated on a under the laws of state it elected under sec_1362 to be treated as an s_corporation corp was incorporated on b also under the laws of state the shareholders intended corp to be treated as a qsub as of its incorporation date but the qsub election had an incorrect effective date and was not filed timely sec_1361 provides that for purposes of sec_1361 treatment of certain wholly owned subsidiaries the term qualified_subchapter_s_subsidiary means any domestic_corporation which is not an ineligible_corporation as defined in sec_1361 if- i percent of the stock of such corporation is held by the s_corporation and ii the s_corporation elects to treat such corporation as a qsub under sec_301_9100-1 of the procedure and administration regulations the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i plr-111925-01 sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 based on the facts submitted and the representations made company has established that the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied consequently company is granted an extension of days from the date of this letter for electing under sec_1361 to treat corp as a qsub within the extension period company must file the election with the chief planning and special programs area at address for association with company’s return for c a copy of this letter should be attached to the election statement the ruling_request indicates that the forms 1120s filed by company and corp for f reflect inaccurate ownership information these returns must be amended accordingly except for the specific ruling above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the code sec_301_9100-1 provides that the granting of an extension of time for making an election is not a determination that the taxpayer is otherwise eligible to make the election in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative this ruling is directed only to the taxpayer on whose behalf it was requested according to sec_6110 this ruling may not be used or cited as precedent enclosures copy of this letter copy for sec_6110 purposes sincerely paul f kugler associate chief_counsel passthroughs and special industries
